UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1993



In re:   JESSE MAVERICK MINTON,



                Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:12-cv-00497-LPA)


Submitted:   November 18, 2014              Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jesse Maverick Minton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jesse     Maverick      Minton   petitions         for     a    writ     of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2254 (2012) petition.                  He seeks an order from

this court directing the district court to act.                         Our review of

the   district     court’s     docket     reveals   that        the   district       court

denied        Minton’s     § 2254      petition     on         November       4,     2014.

Accordingly,      because      the   district     court    has     recently        decided

Minton’s case, we deny the mandamus petition as moot.                          We grant

leave    to    proceed    in   forma    pauperis.         We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      PETITION DENIED




                                           2